Execution Version

CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
MANUFACTURING AND SUPPLY AGREEMENT
This Manufacturing and Supply Agreement (together with all exhibits attached
hereto, the “Agreement”), effective as of May 16, 2014 (the “Effective Date”),
is by and between Zogenix, Inc., a Delaware corporation, with its principal
place of business at 12400 High Bluff Drive, Suite 650, San Diego, CA 92130
(“Zogenix”) and Endo Ventures Limited, a company organized under the Laws of
Ireland, with its principal place of business at No. 33 Fitzwilliam Square,
Dublin 2, Ireland (“Endo”).
W-I-T-N-E-S-S-E-T-H
A.    WHEREAS, Zogenix and Endo and an Affiliate of Endo have entered into an
Asset Purchase Agreement, dated as of April 23, 2014, pursuant to which Endo and
such Affiliate agreed to purchase from Zogenix the Purchased Assets (the
“Purchase Agreement”), pursuant to the terms and conditions set forth therein;
B.    WHEREAS, Zogenix and an Affiliate of Endo have entered into a License
Agreement, dated as of the Effective Date (the “License Agreement”), pursuant to
which Zogenix agreed to grant Endo and its Affiliate rights under the Zogenix
Technology (as defined in the License Agreement) to Exploit the Product in the
Territory, pursuant to the terms and conditions set forth therein;
C.    WHEREAS, in connection with Endo’s and its Affiliate’s purchase of the
Purchased Assets and license of the Zogenix Technology, Zogenix desires to
supply, and Endo desires to purchase, Product pursuant to the terms and
conditions set forth herein.


NOW, THEREFORE, in consideration of the premises and the mutual covenants and
promises contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which hereby are acknowledged, the Parties agree as
follows:


1.
DEFINITIONS

As used in this Agreement, capitalized terms shall have the meanings as set
forth in this Section 1, or if not otherwise defined herein, then as set forth
in the Purchase Agreement:
1.1    “Acceptance” shall have the meaning set forth in Section 3.1.2.
1.2    “Actual COGS” shall mean all of [***].
1.3    “Actual Transfer Price” shall mean Actual COGS plus two and one-half
percent

 
 
 

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
1



--------------------------------------------------------------------------------

Execution Version

(2.5%).
1.4    “Agreement” shall have the meaning set forth in the preamble.
1.5    “API” shall mean the active pharmaceutical ingredient, sumatriptan
succinate, for the Product.
1.6    “Applicable Law” shall mean all applicable Laws and Orders of or from
Governmental Authorities relating to or governing the manufacture,
Commercialization, use or regulation of the subject items (including applicable
environmental, health and safety laws, applicable cGMP and any applicable
reporting, permitting and registration requirements).
1.7    “Batch” shall mean a uniquely identified or identifiable quantity of
Product that have been produced by one (1) process or series of processes to the
extent that such quantity could insofar be expected to be homogeneous and as
such meaning is further set forth in 21 C.F.R. §820.3.
1.8    “Business Day” means a day other than a Saturday, Sunday or a day that is
a statutory holiday in the United Kingdom and in the United States of America.
1.9    “Capacity” shall mean the quantity of Product Zogenix is able to have
produced during a defined period of time. As of the Effective Date, “Capacity”
is [***] Units per year, which amount may be amended in writing from time to
time as may be agreed between the Parties.
1.10    “Capital Investments” shall have the meaning set forth in Section 5.6.
1.11    “cGMP” means current Good Manufacturing Practice published by the
European Commission in the “Guide to good manufacturing practice for medicinal
products” (“The rules governing medicinal products for human use”, IV Volume),
as specified by the competent Governmental Authorities, and 21 C.F.R. § 211, and
FDA guidance pertaining thereto.
1.12    “Commercially Reasonable Efforts” with respect to any activity means the
efforts and resources that would be used in the performance of the relevant
activity in compliance with Applicable Law by [***] with regard to a product
owned by such Party and for which sales of such product were for the benefit of
such Party and which product was at a similar stage in its product life, all as
measured by the facts and circumstances at the time such efforts are due. Where
this Agreement requires a Party to use Commercially Reasonable Efforts, such
efforts and resources that are used by such Party’s Affiliates, agents,
sublicensees and licensees, as relevant, shall also be attributed to such Party.
1.13    “Commencement Date” shall mean the first date upon which a Governmental
Authority approves the Product for marketing and sale in a country in the
Territory.
1.14    “Commercialize” shall have the meaning set forth in the License
Agreement.

 
 
 

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
2



--------------------------------------------------------------------------------

Execution Version

1.15    “Confidential Information” shall have the meaning set forth in the
License Agreement.
1.16    “Contract Manufacturer(s)” shall mean Patheon and/or such other contract
manufacturers which are authorized by Zogenix from time to time to Manufacture
the Product and/or any component or API therefor.
1.17    “Cost” means all internal and external costs, expenses, cost of labor
and materials associated with an activity.
1.18    “Defect” shall have the meaning set forth in Section 4.2.1.
1.19    “Defective” shall have the meaning set forth in Section 4.2.1.
1.20    “Delivery” shall have the meaning set forth in set forth in Section
3.4.2.
1.21    “Delivery Date” shall have the meaning set forth in the respective
Purchase Order; provided, however, the same is consistent with the minimum
requirements set forth in Section 3.2.1.
1.22    “Effective Date” shall have the meaning set forth in the preamble.
1.23    “Endo” shall have the meaning set forth in the preamble.
1.24    “Endo Invention” shall have the meaning given to it in the License
Agreement.
1.25    “Endo Trademarks” shall mean the trademarks specifically identified in
Exhibit A and any other trademarks provided by Endo to Zogenix from time to time
for use in connection with the Manufacture of the Product, including their
packaging or labeling.
1.26    “Exploit” shall have the meaning set forth in the License Agreement.
1.27    “Facility” shall mean the manufacturing facility of Patheon, located at
Kingfisher Drive, Covingham, Swindon, Wiltshire, SN3 5BZ, United Kingdom, and
where manufacturing of the Product shall take place, or such other manufacturing
facility at which manufacturing of the finished form of the Product may take
place.
1.28    “FCA” shall have the meaning ascribed to such term under Incoterms, 2010
edition, published by the International Chamber of Commerce, ICC Publication
720.
1.29    “Finished Goods” means Product that is completely manufactured and
packaged and released in a manner for sale and/or use, including trade or Sample
use, by an end user of such Product, in each case in accordance with Applicable
Law and the Product Specifications.
1.30    “Firm Commitment” shall have the meaning set forth in Section 3.1.1.

 
 
 

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
3



--------------------------------------------------------------------------------

Execution Version

1.31    “Force Majeure” shall have the meaning set forth in Section 12.1.
1.32    “Governmental Authority” shall mean any branch, office or agency of any
federal, provincial, state, regional or local government having statutory or
regulatory authority over the design, manufacturing, distribution or sale of the
Product in a country where the Product is Commercialized.
1.33    “Improvement Projects” has the meaning set forth in Section 5.7.
1.34    “Indemnified Party” shall have the meaning set forth in Section 10.3.1.
1.35    “Inventory” shall mean all inventories of those Materials and other
components of the Product set forth on Exhibit D that are produced or held by
Zogenix in connection with the Manufacture. For clarity, the Inventory of
Finished Goods set forth on Exhibit D is the “Product Inventory” referred to in
the Purchase Agreement.
1.36    “Latent Defect” shall have the meaning set forth in Section 4.2.2.
1.37    “License Agreement” shall have the meaning set forth in the recitals.
1.38    “Losses” shall have the meaning set forth in Section 10.1.
1.39    “Manufacture” shall mean the process of making or having made the
Product from raw materials by hand or by machinery, and shall also include the
process of assembling or having assembled any components and packaging or having
packaged an unfinished Product into Finished Goods ready for commercial sale, in
each case in accordance with the Applicable Law and the Product Specifications
and the terms and conditions set forth in this Agreement.
1.40    [***]
1.41    “Marketing Authorization” shall mean approval by the applicable
Governmental Authority in any jurisdiction in the Territory for marketing of the
Product in any regulatory application.
1.42    “Master Production Plan” shall have the meaning set forth in Section
3.1.1.
1.43    “Materials” shall mean the components and materials used in the
Manufacture of the Product, including raw materials (active and inert), API, and
subassemblies (e.g., actuator and capsule) including packaging and labeling
materials used to produce Finished Goods.
1.44    “New York Courts” has the meaning set forth in Section 13.2.
1.45     “Non-Binding Commitment” shall have the meaning set forth in Section
3.1.1.
1.46    “Parties” means Zogenix and Endo and “Party” means either of them.

 
 
 

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
4



--------------------------------------------------------------------------------

Execution Version

1.47    “Patheon” shall mean Patheon UK Limited, a company with a registered
office at Kingfisher Drive, Covingham, Swindon, Wiltshire, SN3 5BZ, incorporated
under the laws of England or any successor thereto.
1.48    “Product” shall have the meaning set forth in the Purchase Agreement, as
may be further improved by Zogenix or Endo acting individually or together in
accordance with Section 5.7.
1.49    “Product Quality Review” shall have the meaning set forth in Section
6.2.
1.50    “Product Specifications” shall mean the requirements for the final
Manufactured Product as set forth in the applicable Regulatory Approval as of
the Effective Date and as may be amended from time to time pursuant to the terms
and conditions of this Agreement.
1.51    “Purchase Order” shall have the meaning set forth in Section 3.1.1.
1.52    “Purchase Volume Limitation” shall have the meaning set forth in Section
3.1.1.
1.53    “Quality Agreement” shall have the meaning set forth in Section 2.5.
1.54    “Request for Specification Change” shall have the meaning set forth in
Section 2.3.1.
1.55    “Residual Shelf Life” shall mean the remaining length of time before the
expiration date set forth in the applicable Product Specifications for the
Product. The length of such time shall be measured from the date that Zogenix
notifies Endo and/or its freight forwarder that the Product [***].
1.56    “Sample” shall mean a unit of Product which is labeled as a sample not
intended for resale.
1.57    “Short Dated Product” shall mean any Product which has a remaining
Residual Shelf Life of [***].
1.58    “Significant Supply Failure” shall have the meaning set forth in Section
11.2.5.
1.59    “Standard Batch Size” shall mean [***] Units as of the Effective Date,
which amount may be amended in writing from time to time as agreed in writing
between the Parties.
1.60    “Standard COGS” shall have the meaning set forth in Section 5.1.
1.61    “Standard Transfer Price” shall have the meaning set forth in Section
5.1.
1.62     “Supply Committee” shall have the meaning set forth in Section 7.1.
1.63    “Technical Dispute” shall have the meaning set forth in Section 13.2.

 
 
 

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
5



--------------------------------------------------------------------------------

Execution Version

1.64    “Term” shall have the meaning set forth in Section 11.1.
1.65    “Territory” shall have the meaning set forth in the License Agreement.
1.66    “Third Party Claim” shall have the meaning set forth in Section 10.3.1.
1.67    “Working Capital Advance” shall have the meaning set forth in Section
5.5.
1.68    “Zogenix” shall have the meaning set forth in the preamble.
1.69    “Zogenix Know-How” shall have the meaning set forth in the License
Agreement.
1.70    General Interpretation. Except where the context requires otherwise, (i)
the use of any gender herein shall be deemed to be or include the other gender,
(ii) the use of the singular shall be deemed to include the plural (and vice
versa), (iii) the words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation” and shall not be construed to
limit any general statement which it follows to the specific or similar items or
matters immediately following it, (iv) the word “will” shall be construed to
have the same meaning and effect as the word “shall,” (v) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(vi) any reference herein to any Person shall be construed to include the
Person’s successors, heirs and assigns, (vii) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (viii) all
references herein to Articles, Sections or Exhibits shall be construed to refer
to Articles, Sections and Exhibits of this Agreement, and references to this
Agreement include all Exhibits hereto and (ix) references to any specific law or
article, section or other division thereof shall be deemed to include the
then-current amendments thereto or any replacement or successor law thereof.
Each accounting term used in this Agreement that is not specifically defined in
this Agreement shall have the meaning given to it under GAAP, but only to the
extent consistent with its usage and the other definitions in this Agreement,
and all calculations hereunder shall be made in accordance with GAAP.
2.
MANUFACTURE AND SUPPLY

2.1    Appointment.
2.1.1    Subject to the terms of this Agreement, during the Term, Zogenix shall
have and retain the sole and exclusive right and the obligation to manufacture,
have manufactured, supply or have supplied all of Endo’s, its Affiliates and its
and their permitted sublicensee’s requirements for the Product for Exploitation
in the Territory and Endo shall have the obligation to exclusively purchase from
Zogenix the same, subject in all cases to Endo’s right to qualify and maintain a
back-up manufacturer in accordance with Section 11.2.6.

 
 
 

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
6



--------------------------------------------------------------------------------

Execution Version

2.1.2    In the event that an Affiliate, sublicensee or distributor of Endo
requires supply of Product, then orders for such Product shall be placed by Endo
in its own name on behalf of Endo and shall be incorporated into Endo’s Master
Production Plans and Purchase Orders. In no event shall Zogenix be obligated to
accept Purchase Orders directly from any Affiliate, sublicensee or distributor
of Endo.
2.2    Zogenix Manufacturing Obligations - General.
2.2.1    Zogenix shall, and shall require its Contract Manufacturers to
Manufacture, handle, test and store Product in compliance with the Quality
Agreement, all Applicable Laws and the Product Specifications. For clarity, only
Zogenix shall be permitted to submit orders for Product to its Contract
Manufacturers.
2.2.1    All Product released to Endo shall meet, and Zogenix hereby warrants
that such Product shall (i) comply with the Product Specifications (ii) not be
adulterated or misbranded within the meaning of the United States Food, Drug and
Cosmetic Act (21 U.S.C. § 301, et seq.) and all related regulations adopted or
promulgated by the Food and Drug Administration (the “FDA”) and (iii) comply
with Applicable Laws.
2.2.2    Zogenix shall notify Endo upon any occasion in which Zogenix is
notified by its Contract Manufacturers of any problems in Manufacturing any
Product intended for Commercialization in the Territory which may materially
delay Delivery of such Product ordered by Endo. Zogenix shall use Commercially
Reasonable Efforts to cause its Contract Manufacturers to resolve any of those
problems, and shall keep Endo fully informed of the status of those efforts.
2.2.3    Zogenix shall require its Contract Manufacturers to have all required
federal, state and local governmental permits and authorizations necessary to
perform all the Manufacturing obligations under this Agreement.
2.3    Product Specifications.
2.3.1    A change in the Product Specifications shall only be made in accordance
with this Section 2.3.1 unless otherwise required by Applicable Law:
2.3.1.1    In the event Endo desires any change to the Product Specification,
Endo shall deliver a written request (a “Request for Specification Change”) to
Zogenix specifying such requested change. Zogenix shall, and shall cause its
Contract Manufacturers to, evaluate such Request for Specification Change
promptly after Zogenix's receipt thereof. Zogenix shall have the obligation to
accept and implement any Request for Specification Change unless in its or its
Contract Manufacturer's reasonable judgment, after reasonable consultation with
Endo, Zogenix or its Contract Manufacturer determines that such Request for
Specification Change is (i) not technically feasible, (ii) materially
inconsistent

 
 
 

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
7



--------------------------------------------------------------------------------

Execution Version

with the Marketing Authorization, (iii) a change that would bring the Product
outside the scope of the license granted to Endo under the License Agreement, or
(iv) reasonably likely to have a material and adverse impact on the manufacture
of other products incorporating Zogenix Technology. If the Product
Specifications are changed based on Endo's Request for Specification Change,
Endo shall, in reasonable consultation with Zogenix, determine the date upon
which each applicable Contract Manufacturer will begin to Manufacture the
Product under the new Product Specifications, taking into account technical and
other applicable factors. If any such proposed change to the Product
Specification requires additional capital expenditure or other expenditures by
Zogenix and/or its Contract Manufacturers, Zogenix shall notify Endo in writing
of the applicable additional capital expenditures, and the Request for
Specification Change shall not be deemed accepted until Endo has consented in
writing to reimburse Zogenix for the same in accordance with Section 5.6. Prior
to shipment of any Product Manufactured under the new Product Specifications,
Endo shall be obligated to purchase any inventory of in-process and Finished
Goods Product Manufactured under the unmodified Product Specifications held by
Zogenix or its Contract Manufacturers (to the extent Zogenix is so obligated to
purchase it from such Contract Manufacturers) on behalf of Endo as a result of
Endo’s Master Production Plan which in-process and Finished Goods Product has
been rendered obsolete by such new Product Specifications.
2.3.1.2     In the event that Zogenix desires any change to the Product
Specification that is not required by Applicable Law or Governmental Authority,
Zogenix, after consultation with its Contract Manufacturers to determine
feasibility of such change, shall deliver a written request (a “Request for
Specification Change”) to Endo specifying such requested change. Endo shall
evaluate such Request for Specification Change promptly after Zogenix's receipt
thereof. Endo may accept or deny any Request for Specification Change of Zogenix
in its sole discretion, including with respect to any allocation of Costs
therefor, which shall be agreed between the Parties prior to any such
acceptance. If Endo agrees to Zogenix's Request for Specifications Change and
the Product Specifications are changed based on it, Endo shall, in reasonable
consultation with Zogenix, determine the date upon which each applicable
Contract Manufacturer will begin to Manufacture the Product under the new
Product Specifications, taking into account technical and other applicable
factors.
2.3.2    Notwithstanding Section 2.3.1, if either Party becomes aware of any
Applicable Law or Governmental Authority that requires a change in the Product

 
 
 

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
8



--------------------------------------------------------------------------------

Execution Version

Specifications, that Party shall promptly notify the other Party, and the
Parties shall cooperate in a timely manner in connection with any modifications
of the Product Specifications required to meet those requirements. Any Costs
associated with a change in Product Specifications required by Applicable Law or
any Governmental Authority shall be borne by [***] during such period and to
which such modifications apply and otherwise by Zogenix, and Zogenix shall not
be liable if its Contract Manufacturer is unable to Manufacture the Product
under such new Product Specifications.
2.4    Regulatory Matters. As part of the Manufacturing and Support Services as
requested by Endo, Zogenix shall provide Endo with reasonable assistance and all
documentation related to the Manufacture of the Product that in each case is
necessary or useful to keep the Marketing Authorizations in effect or necessary
or useful to respond to inquiries and requests from the FDA and other relevant
Governmental Authorities as may be requested by Endo in writing. Endo shall
comply with the obligations set forth in Section 2.6(b) of the License Agreement
in its entirety.
2.5    Quality Agreement. The Parties have agreed to certain protocols, tasks
and responsibilities, relating to the testing, release, cGMP and Manufacture of
the Product. These protocols, along with the procedures for resolution of any
technical disputes regarding Product quality and notification procedures for
Product complaints, adverse event and recalls are outlined in a separate Quality
Agreement to be executed simultaneously herewith (the “Quality Agreement”).
2.6    Intellectual Property
2.6.1    Endo Trademarks. Endo hereby grants to Zogenix and its Affiliates a
non-exclusive license under the Endo Trademarks and any Endo Inventions solely
to make and have made Product for Endo pursuant to the terms of this Agreement.
2.6.2    Inventions. Section 3.2 of the License Agreement is hereby incorporated
herein by reference, mutatis mutandis, as if fully set forth herein.
3.
FORECASTS; ORDERS; SHIPMENTS

3.1    Forecasts.
3.1.1    On or before the [***] during the Term, Endo shall furnish to Zogenix a
written [***] forecast of the quantities of Product that Endo intends to order
from Zogenix within the Capacity during such period (provided the initial [***]
forecast shall be consistent with those quantities currently binding to Patheon
and Zogenix as of the Effective Date) (the “Master Production Plan”). The [***]
(beginning with the first [***] following the [***] in which the Master
Production Plan is due) of each Master Production Plan shall be deemed to be a
binding, non-cancelable purchase order and shall be accompanied by any other
information required under Section 3.2 (the “Purchase Order”). The following
[***] of the Master Production Plan shall be Endo’s non-binding, good faith
estimate of such requirements based on forecasted trade demand

 
 
 

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
9



--------------------------------------------------------------------------------

Execution Version

(“Non-Binding Commitment”); provided, however that the forecasted quantities for
the [***] of the Non-Binding Commitment shall not vary by more than [***] from
what was forecast for such period in the immediately prior Master Production
Plan (such limitation on variation, the “Purchase Volume Limitation”).
Notwithstanding the foregoing, any reasonable incremental change in the
forecasted quantities made by Endo in order to make up for the variance (as
provided in Section 3.4.4) between the actual units delivered by Zogenix from
the Standard Batch Size shall not be subject to the Purchase Volume Limitation.
3.1.2    Each Master Production Plan and accompanying binding Purchase Order
shall be deemed to be automatically accepted unless Zogenix notifies Endo of its
rejection of the same within [***] of receipt (“Acceptance”). If Zogenix has any
concerns with respect to any Master Production Plan and/or Purchase Order,
including with respect to any spikes or dips in the amounts being purchased or
forecasted for purchase, the Parties shall discuss the same in good faith and
make any necessary revisions to such Purchase Order and/or Master Production
Plan; provided, however, Zogenix shall not be deemed to have automatically
accepted any Master Production Plan or Purchase Order which is materially
inconsistent with the terms of this Agreement. With respect to quantities of
Product ordered pursuant to such Purchase Order that exceed the Purchase Volume
Limitation, Zogenix shall not be obligated to accept the excess portion of such
Purchase Order but nevertheless shall use Commercially Reasonable Efforts to
fill such orders for such excess quantities from available supplies. If Zogenix
is nonetheless unable using Commercially Reasonable Efforts to supply such
quantities that exceed the Purchase Volume Limitation for Product, such
inability to supply shall not be deemed to be a breach of this Agreement by
Zogenix or a failure by Zogenix to supply for any purpose.
3.1.3    If Zogenix reasonably believes that the Master Production Plan
submitted by Endo, when combined with the requirements of Zogenix, its
Affiliates or Zogenix's other licensees of Zogenix Technology, would exceed the
Capacity of its Contract Manufacturers, its shall notify Endo of the same and
the Parties shall use Commercially Reasonable Efforts to devise a mutually
acceptable resolution provided that if the Parties are unable in a timely manner
to reach agreement on such resolution, then in all cases, priority of supply
shall be given to Product quantities forecast or ordered [***], such priority to
be given to quantities forecast or ordered [***] such [***].
3.2    Purchase Orders.
3.2.1    Unless the Parties otherwise agree in writing, all orders for Product
placed hereunder shall be submitted to Zogenix according to the procedures
described in Section 3.1 of this Agreement. Each Purchase Order for Product
shall specify: (i) the type of Product being ordered (i.e., whether the Product
is intended for trade or Samples and for what territory it is intended to be
marketed (it being acknowledged by Endo that as of the Effective Date, the
Facility is only packaging Finished Goods for sale and/or use in the United
States and additional Manufacturing Support Costs shall apply to the extent Endo
requests supply of Finished Goods for sale or use outside of the United States
and the associated Costs therefor are not included in Actual COGS); (ii) the
amount of such Product being requested (which shall be within the

 
 
 

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
10



--------------------------------------------------------------------------------

Execution Version

Purchase Volume Limitation and in even multiples of the Standard Batch Size
unless otherwise agreed by Zogenix); and (iii) the requested Delivery Dates
(which, unless otherwise agreed by Zogenix in writing, shall be between [***]
after acceptance of the Purchase Order.
3.2.2    Each Purchase Order submitted by Endo and Accepted by Zogenix in
accordance with the terms of this Agreement shall give rise to a contract for
the purchase of Product under the terms set forth in this Agreement, to the
exclusion of any additional or contrary terms set forth in any Purchase Order,
invoice or other documentation exchanged between the Parties other than a signed
written amendment of this Agreement.
3.2.3    Notwithstanding anything to the contrary herein, on the Effective Date
of this Agreement: (i) Endo shall be deemed to have placed a Purchase Order for
all of the Inventory of Finished Goods then being held by Zogenix that has at
least [***] of Residual Shelf Life as of the Effective Date and (ii) Zogenix
shall have the right to submit an invoice to Endo for the value of such
Inventory of Finished Goods that it delivers to Endo in one or more
installments. Endo agrees to have its freight forwarder take delivery of such
Inventory of Finished Goods from Zogenix's Sample fulfillment warehouse and
third party logistics provider as soon as practicable, and in any event, within
[***] after receipt of written notice from Zogenix that it is [***] and shall
inspect, reject or accept and pay for such Finished Goods in accordance with the
terms and conditions of this Agreement.
3.3    Order Size. Endo shall place Purchase Orders for Product in whole
multiples of the Standard Batch Size unless otherwise agreed by Zogenix in
writing.
3.4    Delivery.
3.4.1    Zogenix shall use Commercially Reasonable Efforts to ensure that
Product ordered pursuant to a Purchase Order which is properly provided under
this Agreement and Accepted by Zogenix will be completed and delivered on or
about the Delivery Date.
3.4.2    All Product purchased hereunder shall be delivered FCA the Facility (or
with respect to the Inventory of Finished Goods described in Section 3.2.3 such
location as set forth therein). Endo shall be responsible for coordinating,
contracting for and paying for the Cost of insuring and shipping all Product
from the Facility to Endo’s designated location(s) using carriers designated by
Endo. Upon acceptance of the Product by such carrier, the applicable Product
shall be deemed "Delivered." Zogenix and its Contract Manufacturers shall be
responsible for all documentation necessary to effect Delivery.
3.4.3    Zogenix will provide, and will request its Contract Manufacturers to
provide, Endo, at Endo’s Cost, with whatever reasonable assistance Endo may
require in processing claims with the carriers for lost or damaged shipments
once a shipment of Product has been Delivered in accordance with Section 3.4.2
and prior to its Acceptance or deemed Acceptance by Endo.
3.4.4    Endo acknowledges and agrees that Product Delivered pursuant to an

 
 
 

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
11



--------------------------------------------------------------------------------

Execution Version

Accepted Purchase Order may vary from the quantities reflected in such Purchase
Order; provided, however, Endo shall be obligated to pay and shall pay for only
the quantity of Product actually Delivered. To the extent quantities vary by
more than [***] from an Accepted Purchase Order the Parties shall confer and
Endo may make any incremental adjustments reasonably necessary to account for
such variance to the Master Production Plan for the following [***].
3.4.5    Zogenix shall inform Endo of any anticipated delay in the shipment of
any quantity of any Product.
3.4.6    [***].
3.4.7    If Zogenix is unable to supply to Endo the quantity of Product that
Zogenix is required to supply hereunder [***], Zogenix shall allocate any
Capacity at the Facility and inventories of components for the Product between
Endo and any other purchasers of product manufactured using the Zogenix
Technology with which Zogenix then has an on-going contractual relationship
[***].
4.
TESTING; PRODUCT REJECTION; MATERIALS

4.1    Testing.
4.1.1    Zogenix or its Contract Manufacturer shall conduct quality control
testing of all Materials prior to use and all batch testing of Product prior to
release as set forth in the Quality Agreement and in keeping with the Product
Specifications and Applicable Law.
4.1.2    Prior to delivering any Product, (i) Zogenix or its Contract
Manufacturer shall utilize appropriate test protocols to ensure that the Product
has been manufactured according to the Product Specifications and Applicable
Law, (ii) Zogenix or its Contract Manufacturer shall provide to Endo or its
designee a Certificate of Analysis showing the results of Zogenix’ or its
Contract Manufacturer's testing and a signed Certificate of Compliance
certifying that the Product meets the Product Specifications and was
Manufactured in accordance with Applicable Laws including applicable cGMP and
this Agreement and (iii) Zogenix or its or its Contract Manufacturer shall have
released the Product for delivery.
4.1.3    Zogenix or its Contract Manufacturer shall be responsible for
conducting intermediate and final product testing and stability studies as
required by any Governmental Authority having jurisdiction in the Territory and
the Product Specifications; provided, however, Endo shall reimburse Zogenix for
all of its out-of-pocket Costs incurred in connection therewith pursuant to
Section 5.2.2.
4.1.4    At the request of Endo in its reasonable discretion and at Endo's Cost,
but at all times subject to Zogenix's then current commitments with its Contract
Manufacturers, the Parties shall cooperate to transfer and qualify stability
testing of the Product to Endo or a third-party laboratory designated by Endo,
after which transfer and qualification, such stability testing of the Product
shall be performed by Endo or such third-party designated laboratory instead of

 
 
 

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
12



--------------------------------------------------------------------------------

Execution Version

by Zogenix or its Contract Manufacturer.
4.2    Non-Conforming Product.
4.2.1    Endo shall have a period of [***] from the date of notification that
the Product has been [***] to inspect or cause to be inspected Product supplied
under this Agreement. Endo and/or its carrier shall complete an initial visual
inspection of the Product at the time its freight forwarders pick up Product at
Zogenix' or its Contract Manufacturer's warehouse. Endo shall have the right to
reject by notice to Zogenix within such [***] any Product that does not conform
in all material respects with the Product Specifications or applicable good
manufacturing practices in effect at the time of Acceptance of the Purchase
Order (such Product thereby having a “Defect” and upon proper rejection, deemed
“Defective”). All shipments of Product shall be deemed accepted by Endo unless
Zogenix receives written notice of rejection from Endo within such [***]
describing the reasons for the rejection in reasonable detail. Once a delivery
of Product is accepted or deemed accepted hereunder, Endo shall have no recourse
against Zogenix in the event the Product is subsequently deemed unsuitable for
use for any reason, except where the Defect is deemed a Latent Defect or with
respect to Short Dated Product.
4.2.2    As soon as either Party becomes aware of any Defect in any Product
Batch which either (i) existed at the time of Acceptance but was not discovered
at such time or (ii) arose as a result of any condition existing before the
expiration of the Residual Shelf Life of the Product, by no fault of Endo or its
Affiliates, sublicensees, distributors, wholesalers or its or their customers
(each such Defect, a “Latent Defect”), it will promptly notify the other Party
of such event (including reasonable details and the Batch involved). If Product
accepted by Endo become non-conforming by virtue of the Latent Defect, such
Product shall thereafter be deemed rejected and the notification made under this
Section 4.2.2 shall constitute a notice of rejection thereof, and Endo may
thereafter place the Batch on quality assurance hold pending Zogenix’
investigation and a final resolution of the claimed Latent Defect pursuant to
Section 4.2.4. To the extent Defect or a Latent Defect in a Product resulted
from a failure by a Zogenix Contract Manufacturer to abide by the terms of an
applicable contract for manufacture or supply of Materials or Products to
Zogenix for use in supply of Products to Endo hereunder, then Endo [***].
4.2.3    If, after using Commercially Reasonable Efforts for a period of [***],
Endo is unable to Commercialize any Batch which was deemed to be Short Dated
Product at the time Delivered or Endo’s wholesaler returns any Batch which was
deemed to be Short Dated Product at the time Delivered, then to the extent such
Short-Dated Product resulted from a failure by a Zogenix Contract Manufacturer
to abide by the terms of an applicable contract for manufacture or supply of
Materials or Products to Zogenix for use in supply of Products to Endo
hereunder, then Endo [***]. After its receipt of a notice of rejection from Endo
pursuant to Section 4.2.1 or 4.2.2 above, Zogenix shall notify Endo as soon as
reasonably practical whether it accepts Endo’s basis for rejection and Endo
shall reasonably cooperate with Zogenix in reasonably determining whether such
rejection was necessary, permitted or justified. If the Parties are unable to
agree as to whether a shipment of Product supplied by Zogenix or its Contract
Manufacturer hereunder is Defective, such question shall be submitted to an
independent quality

 
 
 

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
13



--------------------------------------------------------------------------------

Execution Version

control laboratory mutually agreed upon by the Parties. The findings of such
independent laboratory shall be binding upon the Parties. The Cost of the
independent quality control laboratory shall be borne by the Party whose results
are shown by such laboratory to have been incorrect.
4.2.4    Except as may be required by Applicable Law, Endo may not return or
destroy any rejected Product until it receives (i) written notification from
Zogenix that Zogenix does not dispute that the Product is subject to a right of
rejection pursuant to Section 4.2.1 or 4.2.2 or (ii) it receives written notice
from the independent quality control laboratory that the Product was Defective
at the time of release or had a Latent Defect. Zogenix will indicate in its
notice either that Endo is authorized to destroy the rejected Product or that
Zogenix requires return of the rejected Product. Upon written authorization from
Zogenix to do so (which authorization shall be deemed an admission that the
Batch was properly rejected by Endo), Endo shall promptly destroy the rejected
Product and provide Zogenix with written certification of such destruction, or,
if the request so states, Endo shall promptly return the rejected Product to
Zogenix, in either case at Zogenix Cost, including the Cost of shipment from the
Facility to Endo pursuant to the applicable Purchase order. Under no
circumstances shall Endo Commercialize any Product which Endo believes is
Defective or which Zogenix has informed Endo is Defective until and unless there
is a determination by the Parties or the applicable independent laboratory that
such Product is not Defective.
4.2.5    Endo shall not be required to pay any invoice with respect to any
shipment of Product properly rejected, returned or destroyed pursuant to this
Section 4.2 until replacement thereof with conforming Product. Notwithstanding
the foregoing, Endo shall be obligated to pay in full for any rejected shipment
of Product that is subsequently determined not to have been properly rejected
pursuant to this Section 4.2 within [***] of such determination, irrespective of
whether Endo has already paid Zogenix for a replacement shipment. If Endo pays
in full for a shipment of Product and subsequently properly rejects such
shipment in accordance with this Section 4.2, Endo shall be entitled, upon
confirmation that such shipment or material portion thereof is Defective, to
require Zogenix to replace such rejected shipment with non-Defective Product.
Endo acknowledges and agrees that the express remedies set forth herein and the
indemnification obligations set forth in Section 10.1, shall be Endo’s sole and
exclusive remedy, and Zogenix’ sole obligation, with respect to Defective
Product, Short Dated Product or otherwise non-conforming Product delivered
hereunder.
4.2.6    Endo’s rights of rejection, return, refund and replacement set forth in
this Section 4.2 shall not apply to any Product that is Defective due to damage
(i) caused by Endo, its Affiliates, sublicensees or distributors or their
respective employees or agents, including misuse, neglect, improper storage,
transportation or use beyond any dating provided or (ii) that occurs due to any
circumstance arising solely after Delivery (and for the avoidance of doubt, if a
Defect occurs due in whole or in part to a circumstance arising before Delivery,
this Section 4.2.6 shall not apply to such Defect), including any damage caused
thereafter by accident, fire or other hazard. In each case, Zogenix shall have
no liability or responsibility to Endo with respect thereto.

 
 
 

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
14



--------------------------------------------------------------------------------

Execution Version

4.3    Materials.
4.3.1    Unless otherwise agreed pursuant to an accepted Purchase Order, Zogenix
or its Contract Manufacturers shall be responsible for the procurement of all
Materials. In addition, Zogenix will procure the packaging materials, labels and
labelling materials for all jurisdictions.
4.3.2    Endo shall be solely responsible for ensuring that the form and content
of the artwork for printed materials for the Product comply with Applicable Laws
and does not violate any Third Party Intellectual Property Rights. Endo shall
from time to time promptly inform Zogenix of any requested or required changes
in the form and content of printed materials, including labels, package inserts
and individual printed cartons, for the Product. Endo shall be responsible for
obtaining applicable Marketing Authorization for any changes in the form and
content of printed materials and for informing Zogenix of any changes in those
printed materials required to comply with Applicable Laws. Endo shall reimburse
Zogenix upon invoice for the Cost of dies and other start-up Costs incurred
reasonably and in good faith in connection with creating and/or changing the
printed materials. In addition, Endo shall reimburse Zogenix for its Costs in
procuring and/or Manufacturing, in reasonable reliance upon Endo's Master
Production Plans, any printed materials and/or any Product packaged or labeled
with printed materials that are made obsolete due to changes requested by Endo
or required by Applicable Law as well as Zogenix' disposal Costs therefor.
5.
PRICE AND PAYMENT; WORKING CAPITAL ADVANCE



5.1    Transfer Price. On the Effective Date and on or before the start of each
calendar year during the Term, Zogenix and Endo shall agree upon the estimated
Zogenix’s Actual COGS (“Standard COGS”), which Standard COGS plus two and
one-half percent (2.5%) (the “Standard Transfer Price”) shall be applied to all
Purchase Orders submitted by Endo during the upcoming calendar year. If for any
reason, the Standard COGS are not agreed upon prior to the start of the
applicable calendar year, then the Actual Transfer Price for Product ordered by
Endo in the last quarter of the prior year shall apply until such time as the
Parties reach agreement. Notwithstanding the foregoing, if Zogenix determines
that the Standard Transfer Price is off by more or less than [***] of the Actual
Transfer Price during an applicable calendar year, then Zogenix shall inform
Endo of the same, and the Parties shall agree upon an interim adjustment.


5.2    Invoices.


5.2.1    Zogenix shall submit invoices to Endo for the Standard Transfer Price
at the time of delivery of any Product ordered pursuant to a Purchase Order. The
Standard Transfer Price includes all taxes except (i) value added tax ("VAT")
and (ii) such sales and use taxes that Zogenix is required by law to collect
from Endo. Such taxes, if any, will be separately stated in Zogenix's invoice
and will be paid by Endo to Zogenix unless Endo provides an exemption to Zogenix
and subject to receipt of a valid VAT receipt or invoice to Zogenix in the form
and manner required by law to allow Endo to recover such taxes to the extent
allowable by

 
 
 

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
15



--------------------------------------------------------------------------------

Execution Version

law. Zogenix shall be solely responsible for the timely payment of all such
taxes to the applicable governmental authority.
5.2.2    Zogenix shall also submit invoices to Endo on [***] for Manufacturing
Support Costs, Capital Investments and Costs associated with Improvement
Projects approved in advance in writing by Endo and incurred by Zogenix in the
previous [***], which shall be paid by Endo in accordance with Section 5.2.3.
5.2.3    All invoices hereunder shall be payable in U.S. dollars by Endo within
[***] after issuance of an invoice by Zogenix to Endo. For any amounts more than
[***] past due, Zogenix shall be entitled to charge Endo on the amount unpaid
with interest for late payment. Said interest shall be calculated at an annual
rate equal to [***] (provided that such interest rate shall not exceed the
maximum annual interest rate permitted by Law) and shall accrue from time to
time until payment is received by the Zogenix. If any undisputed amount due
hereunder remains outstanding for more than [***] after its due date and notice
of non-payment from Zogenix, Zogenix may, in addition to any other rights or
remedies it may have, refuse to Deliver Product hereunder except upon payment by
Endo in advance, provided that as soon as Endo has paid to Zogenix any such
outstanding amount and any interest due thereon, Zogenix's right to refuse to
Deliver Product absent payment in advance shall end. Notwithstanding anything to
the contrary herein, Endo shall have no obligation to pay or otherwise reimburse
Zogenix for or in respect of any income tax, including any withholding tax,
imposed upon Zogenix or any of its Affiliates with respect to payments made
pursuant to this Agreement; provided, however, to the extent Endo pays any such
withholding tax over to a Governmental Authority, Endo shall promptly provide
Zogenix satisfactory evidence of such payment upon request.
5.3    Adjustments. Within [***] after the end of each calendar quarter, Zogenix
shall calculate the Actual COGS during such calendar quarter. If the Actual COGS
were greater than the Standard COGS per unit paid by Endo in such quarter, then
Zogenix shall provide to Endo a reasonably detailed statement setting forth the
applicable variances and shall invoice Endo for the difference between the
Actual Transfer Price and the Standard Transfer Price for units produced in such
quarter. If the Actual COGS were less than the Standard COGS per unit paid by
Endo, then Zogenix shall provide Endo a credit against future invoices.


5.4    Records and Audits. Zogenix shall create and maintain complete and
accurate records and documentation concerning the Actual COGS in sufficient
detail to enable the amounts payable hereunder to be determined. Zogenix shall
retain such records and documentation for not less than [***] from the date of
their creation or such longer period as may be required by Applicable Law.
During the Term and for a period of [***] thereafter, upon at least [***]
written notice provided by Endo, Endo shall have the right to have an
independent auditor reasonably acceptable to Zogenix audit no more than [***]
per year such records and documentation as shall pertain to the determination of
such Actual COGS. Such examiners shall have reasonable access during regular
business hours to Zogenix’ offices and the relevant records, files and books of
account necessary to determine the accuracy of the calculations provided by
Zogenix. All information disclosed to such auditors shall be deemed the
Confidential Information of Zogenix

 
 
 

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
16



--------------------------------------------------------------------------------

Execution Version

The Costs of any such audit shall be borne by Endo, unless as a result of such
inspection it is determined that the amounts overpaid by Endo for any audited
period (which were not already corrected in any true-up pursuant to this
Agreement), which period shall not be less than [***], are in error by greater
than [***], in which case the Costs of such audit shall be borne by Zogenix.
Endo shall report the results of any such audit to Zogenix within [***] of
completion. Thereafter, Zogenix shall promptly credit to Endo the amount of any
overpayment discovered in such audit, or Endo shall pay to Zogenix the amount of
any underpayment discovered in such audit, as the case may be.
5.5    Working Capital Advance. Endo shall provide to Zogenix, within ten (10)
days after the Effective Date, a working capital advance (the “Working Capital
Advance”) equivalent to the lesser of (i) the book value of the inventory of
Materials and unreleased Finished Goods that are held by Zogenix in connection
with the Manufacture of Product minus the accounts payable associated with such
Materials and unreleased Finished Goods, or (ii) a “Working Capital Cap”, which
shall be initially established at seven million dollars ($7,000,000) and
adjusted in accordance with the terms herein (the “Working Capital Target”). The
forecast for the [***] following the Effective Date shall serve as the baseline
for the Working Capital Cap, which cap shall be adjusted upwards or downwards on
each anniversary of the Effective Date based on (i) changes in foreign exchange
rates and (ii) the change between the baseline forecast and the current
forecast. Thus, if on the Effective Date the forecast annual volume was [***]
units, on the first anniversary date the forecast annual volume was [***] units,
and on the second anniversary date the forecast annual volume was [***] units,
the Working Capital Cap would be [***] of $7,000,000, or $[***] for the second
year of the agreement and [***] of $7,000,000, or $[***], for the third year of
the Agreement. On each anniversary of the Effective Date during the Term,
Zogenix shall provide Endo with an update as to the then-current Materials,
unreleased Finished Goods inventory and accounts payable levels associated with
such inventory and shall either return to Endo any amount of the Working Capital
Advance at such time that is greater than the then-current Working Capital
Target or shall invoice Endo for difference between the then-current Working
Capital Target and the then-current Working Capital Advance if such difference
is a positive amount. Notwithstanding the foregoing, if at any time during the
Term, Zogenix determines the book value of the inventory of Materials and
unreleased Finished Goods that are held by Zogenix in connection with the
Manufacture of Product minus the accounts payable associated with such Materials
and unreleased Finished Goods exceeds the Working Capital Cap by more than
[***], then Zogenix may inform Endo of the same and the Parties shall discuss in
good faith and agree upon an adjustment to such Working Capital Cap. The Working
Capital Advance shall be secured by notes providing Endo with liens upon the
Materials and unreleased Finished Goods to secure payment thereof, such notes in
the form set forth on Exhibit E.
5.6    Capital Investment. After the Effective Date, if the Product is the only
Product being Manufactured with Zogenix equipment and processes, then all
capital investment approved in advance in writing by Endo to increase Capacity,
improve yield, improve Product performance or mitigate supply risk or comply
with Applicable Law or Regulatory Approvals (“Capital Investments”) shall be the
responsibility of and paid for by Endo, and any other capital investment

 
 
 

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
17



--------------------------------------------------------------------------------

Execution Version

shall be the responsibility and paid for by Zogenix (unless otherwise
contemplated in Section 2.3. If, however, another product utilizes the supply
chain, then investment shall be shared between Endo and Zogenix on [***]. In
either event, Zogenix shall own all equipment used by Zogenix or its Contract
Manufacturers in the Manufacture of the Product, provided that the [***].
Notwithstanding anything to the contrary herein, no capital investment
expenditures described under this Section 5.6 may be initiated without the
express written approval of the Parties after recommendation by the Supply
Committee pursuant to Section 7.1.
5.7    Improvement Projects. Endo shall have the right in its sole discretion to
approve any projects to be undertaken regarding the Manufacture of the Product
(any such project, an "Improvement Project"). After the Effective Date, if the
Product is the only Product being Manufactured with Zogenix equipment and
processes, then all Improvement Projects for the Product approved in advance in
writing by Endo shall be the responsibility of and paid for by Endo. If,
however, another product utilizes said improvements, then investment shall be
shared by Zogenix and Endo on [***]. Endo may agree on the creation and
administration of new Improvement Projects at any time after the Effective Date,
subject to the review of and consultation with the Supply Committee pursuant to
Section 7.1. [***]. Within [***] after the Effective Date, the Parties shall
discuss each [***] and whether Endo desires to approve Zogenix's completion of
all or any of the same. If approved, Endo shall reimburse Zogenix upon invoice
for the Costs set forth in such written budget and incurred by Zogenix in
connection with the approved [***] on or following the Effective Date. Zogenix
may, with the written consent of Endo (such consent not to be unreasonably
withheld, delayed or conditioned) conduct its own Improvement Projects so long
as any such Improvement Project is not reasonably likely to [***].
6.
RECORDS

6.1    Manufacturing Records. Zogenix shall, and shall cause Patheon and
Zogenix's other Contract Manufacturers for the Product to, keep records
pertaining to the Manufacture of all Product, validation/stability/developmental
data and all other Manufacturing records related thereto in accordance with cGMP
and all Applicable Laws and regulations for at least [***] after the expiration
date of the applicable Batch (or such longer period as required by Applicable
Law, regulation or good manufacturing practices). Zogenix shall not destroy any
such records unless it first provides Endo with written notice of its intent to
do so and provides Endo with the reasonable ability to obtain and retain custody
of such records, at Endo’s sole Cost. Zogenix shall, and shall cause Patheon and
Zogenix's Contract Manufacturers for the Product to, make those records
reasonably available to Endo or its designees upon written request. In the event
Zogenix replaces Patheon or any of Zogenix's other Contract Manufacturers for
the Product, it shall require Patheon to transfer any such records to Zogenix to
ensure that Zogenix can continue to comply with this Section 6.1.
7.
SUPPLY COMMITTEE: PRODUCT RECALLS; AND GOVERNMENTAL COMMUNICATIONS; FACILITY
AUDITS

7.1    Supply Committee. The Parties shall establish a supply committee, with an
equal

 
 
 

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
18



--------------------------------------------------------------------------------

Execution Version

number of representatives from each of Zogenix and Endo (the “Supply
Committee”). Both Parties will ensure that their representatives attend regular
telephonic or in-person meetings of the committee and report matters relevant to
the performance of this Agreement. The meetings will be co-chaired by one
operational senior management representative of, and selected by, each Party.
Minutes of the committee’s meetings shall be signed by and circulated to both
Parties. The Supply Committee shall meet quarterly in-person or by telephone for
strategic operations review meetings during the Term and shall perform the
following functions with respect to the Product:
7.1.1    consider revisions to the Product Specifications and the impact of
those revisions upon yields, Capacity, Costs and other terms of this Agreement;
7.1.2     review developments related to forecasting, commercial and regulatory
issues;
7.1.3    Capacity and contingency planning, investing in increasing Capacity and
revisions to the Capacity;
7.1.4    Review and approve (such approval not to be unreasonably withheld,
conditioned or delayed) any new supply contracts (or contract amendments) with
Patheon, Nipro Glass and/or Nypro to the extent such new contract (or contract
amendment) adversely affects Actual COGS;
7.1.5    review the Schedules of this Agreement where relevant;
7.1.6    review and approve on an annual basis (i) any changes in [***] that (i)
in the aggregate increase by the greater of [***] or the increase in the [***]
as determined by the United States Bureau of Labor Statistics for the
immediately preceding year or (ii) result in any [***], in each case (i) or (ii)
excluding any [***];
7.1.7    review, oversee and amend the scope or details of any existing
Improvement Project, and approve the creation and administration of any new
Improvement Project, as described in Section 5.7;
7.1.8    review and approve proposed Capital Investments as described in Section
5.6; and
7.1.9    such other major functions as the Parties jointly agree to assign to
it;.
The Supply Committee will have solely the roles and responsibilities assigned to
it in this Section 7.1. The Supply Committee will have no authority to amend,
modify or waive compliance with this Agreement. In addition, the Supply
Committee shall not have the authority to alter, or waive compliance by a Party
with, a Party’s obligations under this Agreement. However, each Party will
reasonably cooperate with the other in implementing the findings of the Supply
Committee, to the extent that such implementation is necessary to give effect to
this Agreement and does not

 
 
 

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
19



--------------------------------------------------------------------------------

Execution Version

unfairly and materially prejudice the interests of that Party.
7.2    Decisions Concerning Recall; Costs.
7.2.1    In the event that either Party believes it may be necessary to conduct
a recall of any Product, it shall notify the other Party thereof as soon as
reasonably practicable, and the Parties shall promptly consult with each other
as to how best to proceed and shall use Commercially Reasonable Efforts to
assist one another, it being understood and agreed that the final decision as to
any recall of any Product in the Territory shall be made by Endo; provided,
however, neither Party shall be prohibited hereunder from taking any action that
it is required to take under Applicable Law. The Parties shall establish and
maintain a system for implementing any such recall and managing all related
communication and/or correspondence with the relevant Governmental Authorities.
7.2.2    In the event of any recall of any Product arising out of, relating to,
or occurring as a direct result of, any [***] herein, [***]. With respect to all
other recalls, including any recalls that arise out of, relate to, or occur as a
result of [***] herein, or from any acts taken or not taken [***].
7.3    Regulatory Audits.
7.3.1    Not more than [***], upon reasonable notice, and subject to the terms
of the Quality Agreement and the applicable agreements between Zogenix and
Patheon, Zogenix shall under Endo's direction or shall permit Endo (or,
alternatively, an agent or consultant who has been retained by Endo to conduct
such activity and who is bound by written confidentiality provisions no less
strict that those set out herein) to conduct, at Endo's Cost, cGMP audits of the
Facility, and the Parties shall share with each other the complete results of
such audits. Endo will be permitted to have no more than [***] present at all
times during the audit and Zogenix shall have the right to have its own
personnel accompany such Endo representatives at the Facility.
7.3.2    Zogenix shall or shall cause Patheon to also permit Governmental
Authorities to conduct any required audits of the Facility. Each Party shall
promptly notify the other of any notification by any Governmental Authority
regarding Manufacture of the Product, including cGMP investigation or inspection
associated with the Product.
7.3.3    Zogenix shall [***] to cause such Contract Manufacturers to promptly
correct any deficiencies or other adverse findings as reasonably determined by
Endo or the Governmental Authorities.
7.3.4    Notwithstanding the foregoing, in the event of a recall of the
Products, or circumstances giving rise to an Audit for Cause (as such term is
defined in the Quality Agreement), subject to the terms of the Quality Agreement
and the applicable notice provisions for such an Audit for Cause in the
agreements between Zogenix and Patheon, Endo shall have the right to promptly
perform an audit of the Facility on less than the notice period of time
specified above and more frequently [***]. Endo shall bear the Costs of its
observers.

 
 
 

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
20



--------------------------------------------------------------------------------

Execution Version

7.3.5    If deficiencies are discovered during an audit, Zogenix will provide
Endo with an appropriate action plan within [***] written notice thereof (unless
otherwise required by Applicable Law) addressing how Zogenix and its Contract
Manufacturers plans to resolve such deficiencies and Zogenix shall implement
such plan.
8.
CONFIDENTIALITY

8.1    Section 4.2 of the License Agreement (Confidentiality) is incorporated
herein by this reference and shall apply to this Agreement with references
therein to “this Agreement” being understood to refer to this Agreement rather
than to the License Agreement.
9.
REPRESENTATIONS, WARRANTIES AND COVENANTS

9.1    Each Party represents and warrants to the other Party that it has the
requisite corporate or other organizational power and authority to enter into
and perform its obligations under this Agreement and has taken all corporate or
other organizational action necessary to execute and deliver this Agreement, to
consummate the transactions contemplated hereby and to perform its obligations
hereunder
9.2    Neither Party, nor any of its Affiliates or employees, has ever been, is
currently, or is the subject of a proceeding that could lead to that party
becoming debarred by the FDA pursuant to 21 U.S.C. §335a (a) or (b); and
9.3    Neither Party, nor any of its Affiliates employs any individual who has
been debarred by the FDA pursuant to 21 U.S.C. §335a (a) or (b) from providing
services in any capacity to a person that has an approved or pending drug
product application.
9.4    Zogenix has and shall have at the time of Delivery thereof good and
marketable title to all Product supplied hereunder, free and clear of all liens
or other encumbrances.
9.5    Neither Party, nor any of its Affiliates or employees, has ever been, is
currently, or is the subject of a proceeding that could lead to that party
becoming excluded pursuant to Section 1128 of the Social Security Act, 42 U.S.C.
§ 1320a-7 or any similar Law.
9.6     Exclusion of Warranties. EXCEPT FOR THE EXPRESS REPRESENTATIONS AND
WARRANTIES SET FORTH IN THIS AGREEMENT OR THE LICENSE AGREEMENT, (I) NEITHER
ZOGENIX, ITS CONTRACT MANUFACTURERS NOR ANY PERSON ON ZOGENIX' BEHALF HAS MADE
OR MAKES ANY EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY WHATSOEVER, EITHER
ORAL OR WRITTEN, INCLUDING ANY WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT, WHETHER ARISING BY LAW, COURSE OF DEALING,
COURSE OF PERFORMANCE, OR USAGE OF TRADE, ALL OF WHICH ARE EXPRESSLY DISCLAIMED,
AND (II) ENDO ACKNOWLEDGES THAT IT HAS NOT RELIED UPON ANY REPRESENTATION OR
WARRANTY MADE BY ZOGENIX, OR ANY OTHER PERSON ON ZOGENIX’ BEHALF, EXCEPT AS

 
 
 

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
21



--------------------------------------------------------------------------------

Execution Version

SPECIFICALLY PROVIDED IN THIS AGREEMENT, THE PURCHASE AGREEMENT OR IN THE
LICENSE AGREEMENT. THE WARRANTIES SET FORTH IN THIS AGREEMENT MAY BE ASSERTED
ONLY BY ENDO AND NOT ANY AFFILIATE, SUBLICENSEE, DISTRIBUTOR, THIRD PARTY
PURCHASERS OF THE PRODUCT (BUT FOR CLARITY, MAY BE ASSERTED BY A THIRD PARTY
ACQUIRER OF ENDO'S RIGHTS HEREUNDER). ENDO SHALL BE SOLELY RESPONSIBLE FOR ALL
REPRESENTATIONS, WARRANTIES AND COVENANTS THAT ENDO, ITS AFFILIATES,
SUBLICENSEES OR DISTRIBUTORS MADE OR MAKE TO THIRD PARTIES INCLUDING THIRD PARTY
PURCHASERS. NOTHING IN THIS SECTION 9.6 IS INTENDED TO LIMIT ENDO'S RIGHTS UNDER
THE PURCHASE AGREEMENT WITH RESPECT TO ANY REPRESENTATIONS OR WARRANTIES MADE BY
ZOGENIX THEREIN.
10.
INDEMNIFICATION; INSURANCE

10.1    Zogenix. Zogenix shall indemnify and hold harmless Endo, its Affiliates,
any present or future parent or subsidiary of any of them, and their respective
officers, directors, employees, agents and Affiliates (collectively, the "Endo
Indemnitees") from and against any and all losses, liabilities, damages, Costs
whatsoever, including, but not limited to, reasonable counsel fees, and any and
all other reasonable Costs (collectively in this section referred to as
“Losses”) incurred in investigating, preparing, or defending (other than in a
case where Zogenix timely assumes the defense pursuant to Section 10.3.2) any
litigation, commenced or threatened by a non-Affiliate Third Party, or any
non-Affiliate Third Party claim whatsoever, and any and all amounts reasonably
paid in settlement of any claim or litigation, any settlement payments first
being subject to Zogenix’ prior consent (not to be unreasonably withheld), and
further including out-of-pocket Costs in respect of any Product, including any
Product subjected to required recalls or withdrawals, as and when incurred;
solely to the extent, such Losses arise out of, are based upon, or are in
connection with (i) the gross negligence or wilful misconduct of Zogenix, (ii)
violation of Applicable Law by Zogenix in the performance of any of Zogenix'
obligations under this Agreement and/or (iii) any reasonably required Product
recalls, personal injury, product liability or property damage relating to or
arising from Zogenix’s failure to Manufacture Product in accordance with this
Agreement, including with the Product Specifications; provided, further, that
this obligation of indemnification by Zogenix under this Section 10.1 shall not
apply to the extent that Endo is responsible for such Losses pursuant to Section
10.2(i) and 10.2(ii) below.
10.2    Endo. Endo shall indemnify and hold harmless Zogenix, its Affiliates,
its Contract Manufacturers, any present or future parent or subsidiary of them,
and their respective officers, directors, employees, agents and Affiliates from
and against any and all Losses incurred in investigating, preparing or defending
(other than in a case where Endo timely assumes the defense pursuant to Section
10.3.2) any litigation commenced or threatened by a non-Affiliate third party,
or any non-Affiliate third party claim whatsoever, and any and all amounts
reasonably paid in settlement of any claim or litigation, any settlement
payments first being subject to Endo’s prior consent (not to be unreasonably
withheld), and further including out-of-pocket Costs in respect

 
 
 

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
22



--------------------------------------------------------------------------------

Execution Version

of any Product, including any Product subject to required recalls or
withdrawals, as and when incurred; including, such Losses arise out of, are
based upon, or are in connection with (i) the gross negligence or wilful
misconduct of Endo, its Affiliates, sublicensees or distributors, (ii) any
violation of Applicable Law by Endo or its Affiliates in the performance of any
of Endo's rights or obligations under this Agreement (including failure to
obtain any Marketing Authorizations required by Applicable Law) or in the
Commercialization of the Product, (iii) the promotion, marketing, distribution,
Commercialization and/or sale of any Product, whether directly or through
Affiliates, sublicensees or distributors, (iv) any personal injury, product
liability or property damage relating to the use, application, consumption,
ingestion, misuse or abuse of any Product, or (v) the claimed infringement of
any Third Party Intellectual Property Right relating to any Product; provided,
further, that this obligation of indemnification by Endo under this Section 10.2
shall not apply to the extent that Zogenix is responsible for such Losses
pursuant to Section 10.1 above or the Purchase Agreement or the License
Agreement.
10.3    Notice of Claim of Indemnification - Third Party Claims.
10.3.1    A Party (the “Indemnified Party”) seeking indemnification under this
Agreement in respect of, arising out of, or involving a claim or demand made by
any entity or Governmental Authority against the Indemnified Party (a “Third
Party Claim”) shall notify the indemnifying Party in writing of the Third Party
Claim within thirty (30) days after receipt by the Indemnified Party of written
notice of the Third Party Claim; however, failure to give such notification
shall not affect the indemnification provided under this Agreement, except and
only to the extent that the indemnifying Party shall actually have been
prejudiced by the failure. Thereafter, the Indemnified Party shall deliver to
the indemnifying Party, promptly after the Indemnified Party’s receipt thereof,
copies of all notices and documents (including court papers) received by the
Indemnified Party relating to the Third Party Claim.
10.3.2    The indemnifying Party shall have the right, within thirty (30) days
after being so notified, to assume the defense of such Third Party Claim with
counsel reasonably satisfactory to the Indemnified Party. In any such proceeding
the defense of which the indemnifying Party shall have so assumed, the
Indemnified Party shall have the right to participate therein and retain its own
counsel (without otherwise affecting the rights of the Parties under this
Section 10.3.2) at its own Costs unless (i) the Indemnified Party and the
indemnifying Party shall have mutually agreed to the retention of such counsel,
(ii) the Indemnified Party shall have reasonably concluded that there may be one
or more legal defenses available to it which are different from or additional to
those available to the indemnifying Party, or (iii) the named parties to any
such proceeding (including the impleaded parties) include both the indemnifying
Party and the Indemnified Party, and representation of both Parties by the same
counsel would be inappropriate in the opinion of the Indemnified Party’s counsel
due to actual or potential differing interests between them; in any such case,
one firm of attorneys separate from the indemnifying Party’s counsel may be
retained to represent the Indemnified Parties at the indemnifying Party’s Cost.
Any settlement of such a Third Party Claim, the defense of which has been
assumed by the indemnifying Party, shall not be entered into by the indemnifying
Party without prior written consent of the Indemnified Party, which consent
shall not be unreasonably withheld; provided,

 
 
 

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
23



--------------------------------------------------------------------------------

Execution Version

however, that such consent shall not be required if (a) there is no finding or
admission of any wrongdoing by the Indemnified Party, (b) the Indemnified
Party’s intellectual property rights are not compromised in any manner and (c)
the sole relief provided is monetary damages that are paid in full by the
indemnifying Party.
10.3.3    With respect to all Third Party Claims, the Indemnified Party shall
cooperate in all reasonable respects with the indemnifying Party in connection
with any Third Party Claims and the defense or compromise thereof. Such
cooperation shall include the retention and (upon the indemnifying Party’s
request) the provision to the indemnifying Party of records and information
reasonably relevant to the Third Party Claim, making employees available on a
mutually convenient basis to provide additional information and explanation of
any material provided under this Agreement. If the indemnifying Party shall have
assumed the defense of a Third Party Claim, the Indemnified Party shall not,
without first waiving the indemnity as to such claim, admit any liability with
respect to, or settle, compromise or discharge, the Third Party Claim, without
the indemnifying Party’s prior written consent; provided, however, admissions of
facts which a Party may reasonably be required to make shall not be deemed to be
admissions of liability.
10.4    Conflicts. In the event of any conflict between the terms of this
Section 10 and the indemnification obligations set forth in the Purchase
Agreement with respect to which Party controls the defense of any action and
pays the Costs therefor, the terms of this Agreement shall govern.
10.5    Cooperation. The Parties shall cooperate with each other with respect to
resolving any claim or liability with respect to which one Party is obligated to
indemnify the other Party under this Agreement, including, without limitation,
by making Commercially Reasonable Efforts to mitigate or resolve any such claim
or liability.
10.6    Insurance. Each Party shall at all times maintain insurance policies or
self-insurance in such amounts and with such scope of coverage as are adequate
to cover such Party’s obligations under this Agreement. If requested by the
other Party, the insured Party shall furnish a Certificate of Insurance or other
reasonable proof of coverage (which may be a certificate or other evidence
issued by a Party under a program of self-insurance) evidencing the requisite
coverage required under this Section 10.6 during the Term.
10.7        Limitation of Liability. THE PARTIES HEREBY DISCLAIM ANY LIABILITY
FOR ANY SPECIAL, INCIDENTAL, CONSEQUENTIAL OR INDIRECT DAMAGES (INCLUDING LOST
PROFITS), UNLESS SUCH DAMAGES HAVE BEEN CAUSED BY GROSS NEGLIGENCE OR THE
WILLFUL MISCONDUCT OF THE PARTY FROM WHOM RECOVERY OF SUCH DAMAGES IS SOUGHT. IN
NO EVENT SHALL ZOGENIX BE LIABLE TO ENDO HEREUNDER FOR HARM TO THE EXTENT CAUSED
BY ZOGENIX'S CONTRACT MANUFACTURERS PROVIDED THAT ZOGENIX SHALL HAVE COMPLIED
WITH THE PROVISIONS OF SECTION 10.8.
10.8     [***].

 
 
 

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
24



--------------------------------------------------------------------------------

Execution Version

11.
TERM AND TERMINATION

11.1    Term. This Agreement shall commence on the Effective Date and, unless
sooner terminated as provided herein, this Agreement shall continue in full
force and effect until the earlier termination of the License Agreement (the
“Term”).
11.2    Termination.
11.2.1    Termination for Convenience. Either Party shall have the right to
terminate this Agreement for convenience upon providing three (3) years prior
written notice of the same to the other, provided that (i) in no event shall
notice of such termination for convenience be given prior to the fifth (5th)
anniversary of the Effective Date, and (ii) any termination of this Agreement by
Zogenix pursuant to this Section 11.2.1 shall be effective upon and only upon
Zogenix fulfilling its obligations under Section 11.3.2.2 through 11.3.2.4.
11.2.2    Termination Due to Default or Breach. If either Party breaches or
defaults in the performance or observance of any of the material provisions of
this Agreement, and (i) such breach or default is not cured within [***] after
the giving of written notice by the other Party specifying in detail such breach
or default; provided, however, such breach can reasonably be cured within the
[***]; or (ii) if a cure of such breach or default reasonably would take longer
[***], but the defaulting Party fails to commence curing such default or breach
promptly, or thereafter fails to continually use its Commercially Reasonable
Efforts to diligently pursue the cure of such breach or default or if the
defaulting party fails to cure such breach or default within [***] for any
reason, then in any of such events the non‑defaulting Party shall then have the
right to terminate this Agreement on [***] prior written notice to the
defaulting Party following the expiration of [***]. The failure by a Party to
exercise its right to terminate this Agreement pursuant to this Section 11.2.2
in the event of any occurrence giving rise thereto shall not constitute waiver
of the rights in the event of any subsequent occurrence, including any right to
be indemnified hereunder in accordance with Section 10.
11.2.3    Termination Due to Financial Difficulties. Either Party, being the
non-defaulting Party hereunder, shall have the right to terminate this Agreement
upon prior written notice to the other Party, with immediate effect, in the
event that such other Party becomes involved in financial difficulties as
evidenced:
11.2.3.1    by that other Party’s commencement of a voluntary case under any
applicable bankruptcy code or statute, or by its authorizing, by appropriate
proceedings, the commencement of such a voluntary case;
11.2.3.2    by its failing to receive dismissal of any involuntary case under
any applicable bankruptcy code or statute within [***] after initiation of such
action or petition;
11.2.3.3    by its seeking relief as a debtor under any Applicable Law of

 
 
 

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
25



--------------------------------------------------------------------------------

Execution Version

any jurisdiction relating to the liquidation or reorganization of debtors or to
the modification or alteration of the rights of creditors, or by consenting to
or acquiescing in such relief;
11.2.3.4    by the entry of an order by a court of competent jurisdiction
finding it to be bankrupt or insolvent, or ordering or approving its
liquidation, reorganization or any modification or alteration of the rights of
its creditors or assuming custody of, or appointing a receiver or other
custodian for, all or a substantial part of its property or assets; or
11.2.3.5    by its making as assignment for the benefit of, or entering into a
composition with, its creditors, or appointing or consenting to the appointment
of a receiver or other custodian for all or a substantial part of its property.
11.2.4    Termination Due to Safety or Efficacy. This Agreement will
automatically terminate upon written notice by Endo to Zogenix in the event that
the Product has been deemed ineffective or unsafe by the applicable Governmental
Authorities and Endo determines to permanently withdraw the Product from the
market throughout the Territory.
11.2.5    Termination Due to Significant Supply Failure. If Zogenix fails for to
supply to Endo at least [***] of the quantity of Product properly forecasted and
ordered by Endo over the course of a [***] which result, in either period, in
Endo being unable to supply Product to its trade customers (and provided such
Purchase Orders were within the Capacity [***]) (the occurrence of such event, a
“Significant Supply Failure”), then so long as such Significant Supply Failure
was not the result of a Force Majeure, Endo in its sole discretion may, not
later than [***] following the end of such Significant Supply Failure, provide
written notice to Zogenix of such event, and may elect, in such written notice,
to terminate the Agreement under this Section 11.2.5. If Endo elects to
terminate the Agreement under this Section 11.2.5, then such termination shall
become effective [***] after Zogenix’ receipt of Endo’s written notice thereof.
If Endo elects to terminate this Agreement pursuant to this Section 11.2.5, then
Endo shall have the right and license, pursuant to Section 2.2 of the License
Agreement, to make or have made quantities of Product. In addition, Zogenix
shall use provide to Endo and/or its designated back-up supplier reasonable
assistance (both off site and on site) and all required technical information
and a detailed description of all manufacturing processes required for the same.
[***]
11.2.6    Back-up Manufacturing Facility. At any time after the Effective Date,
Endo shall be permitted to qualify and enter into a back-up manufacturing
agreement for Finished Goods with (i) an alternative supplier which has already
been qualified by Zogenix or one of Zogenix’ other customers with respect to
DosePro or (ii) if there is no such prequalified supplier which is both made
known to Endo and able to supply the Finished Goods to Endo on commercially
reasonable terms, itself or with an alternative supplier otherwise reasonably

 
 
 

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
26



--------------------------------------------------------------------------------

Execution Version

acceptable to Zogenix [***]. If required by the alternative supplier to be
maintained as a back-up supplier, Endo shall have the right to purchase a
reasonable number of minimum Batches of Finished Goods from such alternative
supplier per year, provided that in no event shall such amount exceed [***] of
the total amount purchased by Endo from Zogenix unless and until there has
between a Significant Supply Failure. Endo shall have the right and license,
pursuant to Section 2.2 of the License Agreement to setup such
back-manufacturing arrangements (including the right to sublicense the Zogenix
Technology (as defined in the License Agreement)) with respect thereto and to
make or have made the foregoing quantities of Finished Goods. Notwithstanding
the foregoing,[***].
11.3    Rights and Obligations upon Termination.
11.3.1    If this Agreement is terminated by Zogenix pursuant to Sections 11.2.2
(Termination for Breach) or 11.2.3 (Termination Due to Financial Difficulties),
or by Endo pursuant to Sections 11.2.1 (Termination for Convenience) or 11.2.4
(Termination Due to Safety or Efficacy), then (in addition to any other rights
or remedies Zogenix may have in the event of default or breach by Endo):
11.3.1.1    Endo shall satisfy the purchase price payable pursuant to Zogenix’
(or its applicable Contract Manufacturers’) orders with suppliers of Materials,
provided such orders were made by Zogenix (or its applicable Contract
Manufacturers) in reliance on Purchase Orders and provided that Zogenix shall
Delver all such Materials to Endo promptly upon receipt or other control thereof
by Zogenix;
11.3.1.2    Where the Product is the only product being manufactured with the
Zogenix Technology by its Contract Manufacturers, Endo shall reimburse Zogenix
for any termination penalties, break-up fees, rental fees or minimum commitment
fees which are payable to such Contract Manufacturersprovided that Zogenix shall
use its best efforts to minimize such penalties and fees;
11.3.1.3    Where termination of the Agreement is a result of an unremediated
breach by Endo, Zogenix shall cease all Manufacturing and Support Services,
except those quality and other activities that must by Applicable Law be
continued;
11.3.2    If this Agreement is terminated by Endo pursuant to Sections 11.2.2
(Termination Due to Default or Breach) or 11.2.3 (Termination Due to Financial
Difficulties) or by Zogenix pursuant to Section 11.2.1 (Termination for
Convenience), then (in addition to any other rights or remedies Endo may have in
the event of default or breach by Zogenix):
11.3.2.1    Endo shall have the right and license, pursuant to Section 2.2

 
 
 

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
27



--------------------------------------------------------------------------------

Execution Version

of the License Agreement, to make or have made quantities of Product.
11.3.2.2    Prior to such termination becoming effective, Zogenix shall sell to
Endo conveying good and marketable title, and Endo shall purchase at the then
fair market value (which shall be no less than book value) of any equipment
owned by Zogenix at such time and used in the Manufacture of the Product by
Zogenix or any of its Contract Manufacturers;
11.3.2.3    Prior to such termination becoming effective, Zogenix shall use its
reasonable best efforts to assist Endo in entering into contracts with Zogenix's
Contract Manufacturers to enable the continued uninterrupted Manufacture and
supply of Products on commercially reasonable terms;
11.3.2.4    Prior to such termination becoming effective, Zogenix shall provide
to Endo and/or its designated back-up supplier all reasonable assistance (both
off site and on site) and all required technical information and a detailed
description of all manufacturing processes required for the same, in each case
adequate to permit Endo to take over the supply chain for the Product. If
termination is by Zogenix pursuant to Section 11.2.1 (Termination for
Convenience) or by Endo pursuant to Section 11.2.2 (Termination Due to Default
or Breach) if such breach giving rise to termination was due to Zogenix's gross
negligence and/or willful misconduct, the Costs of providing such assistance
shall be borne by Zogenix and in all other cases the reasonable Costs shall be
borne by Endo, provided that in no case shall Endo be liable for Zogenix’s
internal costs with respect to provision of any such assistance; and
11.3.2.5    If another product is being manufactured at the Facility using the
Zogenix Technology and equipment, then Endo shall, at Endo's option, either (i)
permit Zogenix to contract directly with the applicable Contract Manufacturers
for supply of products (provided that [***], or (ii) enter into a manufacturing
and supply agreement with Zogenix containing substantially similar terms to
those set forth in this Agreement, wherein Endo agrees to manufacture or have
manufactured Zogenix's, its Affiliates and its and their permitted licensee's
reasonable requirements for such product.
11.4    Upon termination of this agreement for any reason:
11.4.1    Zogenix shall repay the then-outstanding Working Capital Advance to
Endo within [***] of the effective date of termination;

 
 
 

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
28



--------------------------------------------------------------------------------

Execution Version

11.4.2    Zogenix will continue to: (a) transfer or make available
documentation, and, where possible, information and expertise, to Endo, which
(i) Zogenix is obligated to keep pursuant to cGMP and which, pursuant to such
cGMP, Endo is unable to keep, or (ii) which Zogenix has chosen to keep beyond
the Term or (iii) as agreed by the Parties in any executed technology transfer
agreement; (b) test Product pursuant to Section 4.1 up until the expiration of
the last returned sample held for stability testing even if Manufacturing ceases
prior to that time; and (c) subject to the limitations of liability set forth in
this Agreement, fulfill its remaining obligations pursuant to Sections 4.2 and
7.2, provided that Zogenix shall not be obligated to Manufacture replacement
Batches;
11.4.3    Endo shall take delivery of and pay for all undelivered Product that
is Manufactured pursuant to a Purchase Order, at the Actual Transfer Price in
effect at the time the Purchase Order was placed provided that Endo shall be
permitted to continue to sell such Product until inventories thereof are
exhausted;
11.4.4    Endo shall purchase, at Zogenix’ book value (as reflected in Zogenix's
then-current books and records), the Materials which was purchased, produced or
maintained by Zogenix in contemplation of filling Purchase Orders within the
Firm Commitment prior to notice of termination being given to the extent the
same are obsolete or cannot reasonably be used for other products being
manufactured by Zogenix and/or its Contract Manufacturers
11.5    Surviving Provisions. The provisions of Section 5.4 (for the duration
set forth therein), Section 6.1 (for the duration set forth therein), Section
7.2.2, Section 8.1, Section 9.6, Sections 10.1, 10.2, 10.3, 10.4, 10.5, 10.7 and
10.8, Sections 11.3, 11.4, and 11.5, Section 13, and Sections 14.5, 14.8, and
14.12 hereof shall survive any termination of this Agreement, except as
otherwise provided herein.
12.
FORCE MAJEURE

12.1    Force Majeure. Except as otherwise specifically provided for herein,
neither Party shall be liable for any default or delay in such Party’s
performance if such default or delay is caused by an event beyond the reasonable
control of such Party such as unforeseen nationwide labor conflict, acts of God,
fire, earthquakes, floods, war, mobilization or unforeseen military call-up of a
large magnitude, requisition, confiscation, commandeering, public decrees,
riots, or insurrections, destruction of essential facilities or materials; acts
or restraints of any Governmental Authority; strikes, lock-outs (except relating
to the non-performing Party’s own Representatives); embargo or blockage;
industry wide shortages of raw material or other similar events (a “Force
Majeure Event”); provided, however, that the Party so affected will give prompt
notice of such event, and shall use Commercially Reasonable Efforts to avoid,
remove or alleviate such causes of non-performance. In the event that any Force
Majeure cannot be removed, overcome or abated within [***] (or such other period
as the Parties jointly shall determine in writing) from the date the Party
affected first became affected, then Endo may, at the expiration

 
 
 

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
29



--------------------------------------------------------------------------------

Execution Version

of such period, by written notice to Zogenix terminate this Agreement
immediately.
13.
DISPUTE RESOLUTION

13.1    The Parties recognize that a bona fide dispute as to certain matters may
from time to time arise during the Term that relate to a Party’s rights or
obligations hereunder. In the event of the occurrence of any Dispute, the
Parties shall first try to settle their differences amicably via the Supply
Committee. If the Supply Committee cannot achieve resolution, then either Party
may, by written notice to the other, have such Dispute referred to its highest
ranking officer for attempted resolution by good faith negotiations within [***]
after such notice is received. If either Party desires to pursue arbitration
under paragraph (b) below to resolve any such Dispute, unless expressly provided
for otherwise herein, a referral to such executives under this paragraph (a)
shall be a mandatory condition precedent. Said Designated Officers as of the
Effective Date are as follows.
For Endo: [***]
For Zogenix: [***]
In the event that they shall be unable to resolve the Dispute by consensus
within [***], then the Dispute shall be finally settled by binding arbitration
as provided below.
13.2    Except as expressly otherwise provided in this Agreement, in the event
of any dispute arising out of or relating to the interpretation of any
provisions of this Agreement or the failure of either Party to perform or comply
with any obligation of such Party pursuant to this Agreement or the breach,
termination or validity hereof (a “Dispute”), such Dispute shall be finally
settled by arbitration in accordance with the commercial arbitration rules of
the American Arbitration Association (“AAA”), then in force and the Federal
Arbitration Act, 9 U.S.C. § 1 et seq., by three (3) arbitrators (the
“Arbitrators”) appointed in accordance with said rules, provided that the
appointed arbitrators shall have appropriate experience in the biopharmaceutical
industry. The place of arbitration shall be New York, New York, and the
Arbitrators shall decide the dispute in accordance with the substantive law of
the State of New York. The Arbitrators, by accepting their appointment,
undertake to conduct the process such that the award shall be rendered within
[***] of their appointment and shall be final and binding upon all parties
participating in such arbitration. The judgment rendered by the arbitrators may,
at the arbitrator’s discretion, include costs of arbitration, reasonable
attorneys’ fees and reasonable costs for any expert and other witnesses.
Judgment upon the award may be entered in any court having jurisdiction, or
application may be made to such court for judicial acceptance of the award
and/or an order of enforcement as the case may be. Notwithstanding the
foregoing, any Disputes regarding the scope, validity, enforceability or
inventorship of any patents or patent applications shall be submitted for final
resolution by a court of competent jurisdiction. Any period of limitations or
Survival Period that would otherwise expire between the initiation of the
procedures described in this Section 13.2 and the conclusion of such procedures
shall be extended until [***] following the conclusion of such procedures. This
Section 13.2 shall not prohibit a Party from seeking

 
 
 

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
30



--------------------------------------------------------------------------------

Execution Version

preliminary injunctive relief in aid of arbitration from a court of competent
jurisdiction.


13.3    The Parties consent to the exclusive jurisdiction of the Federal courts
and the State courts of the State of New York, in each case, located in the
borough of Manhattan, City of New York (the “New York Courts”) for any action in
aid of arbitration, for provisional relief of the status quo or to prevent
irreparable harm prior to the appointment of the Arbitrators in Section 13.2
above, and to the non-exclusive jurisdiction of the New York Courts for any
action to enter or enforce any arbitral award entered in connection with this
Agreement. THE PARTIES HEREBY IRREVOCABLY WAIVE, AND AGREE TO CAUSE THEIR
RESPECTIVE AFFILIATES TO WAIVE, THE RIGHT TO TRIAL BY JURY IN SUCH ACTIONS.
13.4    The Parties agree that irreparable damage may occur if any provision of
this Agreement were not performed in accordance with the terms hereof and that
the Parties may be entitled to a temporary injunction or injunctions to prevent
breaches of this Agreement or to enforce specifically the performance of the
terms and provisions hereof in any court specified in Section 13.3 or an
arbitral tribunal specified in Section 13.2, or to a permanent injunction in
addition to any other remedy to which they are entitled at law or in equity.
14.
MISCELLANEOUS

14.1    Discrepancies. Unless otherwise agreed between the Parties in writing,
in the event of inconsistency between this Agreement and the License Agreement,
the terms of this Agreement shall prevail.
14.2    Entire Agreement - Modifications. This Agreement (and all exhibits
attached hereto and all other documents delivered in connection herewith,
including the Quality Agreement and the other Transaction Documents) supersedes
all prior discussions and agreements among the Parties with respect to the
subject matter hereof and contains the sole and entire agreement among the
Parties hereto with respect to the subject matter hereof. This Agreement may be
amended, supplemented or modified only by a written instrument duly executed by
each Party hereto.
14.3    Relationship of the Parties. The relationship hereby established between
Zogenix and Endo is solely that of independent contractors. This Agreement shall
not create an agency, partnership, joint venture or employer/employee
relationship, and nothing hereunder shall be deemed to authorize either Party to
act for, represent or bind the other except as expressly provided in this
Agreement.
14.4    Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under any present or future law, and if the rights or
obligations of any Party hereto under this Agreement will not be materially and
adversely affected thereby, (a) such provision will be fully severable, (b) this
Agreement will be construed and enforced as if such illegal, invalid or
unenforceable provision had never compromised a part hereof, (c) the remaining

 
 
 

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
31



--------------------------------------------------------------------------------

Execution Version

provisions of this Agreement will remain in full force and effect and will not
be affected by the illegal, invalid or unenforceable provision or by its
severance herefrom and (d) in lieu of such illegal, invalid or unenforceable
provision, there will be added automatically as a part of this Agreement a
legal, valid and enforceable provision as similar to terms to such illegal,
invalid or unenforceable provision as may be possible and reasonably acceptable
to the Parties herein.
14.5    Assignment; Binding Effect. Neither Party shall assign this Agreement or
its rights or obligations hereunder without the express written consent of the
other Party hereto, except that either Party may assign or transfer this
Agreement and its rights or obligations hereunder without the consent of the
other Party to a Person who is (i) an Affiliate, (ii) any assignee of all or
substantially all of its business or assets relating to this Agreement, or (iii)
its successor in the event of a Change of Control of such Party. An assignment
or transfer by a Party pursuant to this Section 14.5 shall be binding on its
successors or assigns. Any permitted assignee shall assume all assigned
obligations of its assignor under this Agreement. The assigning Party shall
promptly notify the other Party of any such assignment (including a Change of
Control) and shall use all reasonable efforts to provide such notification at
least twenty (20) days before the assignment or before the completion of the
Change of Control, as the case may be. No such assignment or transfer shall be
valid or effective unless done in accordance with this Section 14.5.
14.6    Costs and Expenses. Except as otherwise provided in this Agreement, each
Party hereto shall pay its own expenses and Costs incidental to the performance
of such Party’s obligations under this Agreement.
14.7    No Third Party Beneficiaries. The terms and provisions of this Agreement
are intended solely for the benefit of each Party hereto and their respective
successors or permitted assigns and it is not the intention of the Parties to
confer third-party beneficiary rights upon any other Person.
14.8    Governing Law. This Agreement shall be construed in accordance with, and
governed in all respects by, the laws of the State of New York (without giving
effect to principles of conflicts of laws that would require the application of
any other law). The Parties further expressly agree that the 1980 United Nations
Convention on Contracts for the International Sale of Goods (and any
improvements or additions thereto) shall not apply to this Agreement.
14.9    Waiver. Any term or condition of this Agreement may be waived at any
time by the Party that is entitled to the benefit thereof, but no such waiver
shall be effective unless set forth in a written instrument duly executed by or
on behalf of the Party waiving such term or condition. No waiver by any Party
hereto of any term or condition of this Agreement, in any one or more instances,
shall be deemed to be or construed as a waiver of the same or any other term or
condition of this Agreement on any future occasion.
14.10    Headings. The headings used in this Agreement have been inserted for
convenience of reference only and do not define or limit the provisions hereof.

 
 
 

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
32



--------------------------------------------------------------------------------

Execution Version

14.11    Interpretation. The language used in this Agreement is the language
chosen by the Parties to express their mutual intent, and no provision of this
Agreement shall be interpreted for or against any Party because that Party or
its attorney drafted the provision.
14.12    Notice. All notices, requests and other communications hereunder must
be in writing and will be deemed to have been duly given only if delivered
personally against written receipt or by facsimile transmission with answer back
confirmation or by nationally recognized overnight courier that maintains
records of delivery to the Parties at the following addresses or facsimile
numbers:
If to Endo:
Endo Ventures Limited
No. 33 Fitzwilliam Square
Dublin 2
Ireland
Attention:     Secretary

Facsimile: (610) 884-5911
With copies to:
Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, NY 10036
Attention:    Eileen Nugent, Esq.
    Michael Chitwood, Esq.
Facsimile: (212) 735-2000



Endo International plc
1400 Atwater Drive
Malvern, PA 19355
Attention: Caroline B. Manogue
Facsimile: (610) 884-7159
If to Zogenix to:
Zogenix, Inc.
12400 High Bluff Drive, Suite 650
San Diego, CA 92130
Facsimile: (858) 259-1166

With copies to:
Latham & Watkins LLP
12670 High Bluff Drive
San Diego, CA 92130
Attention: Cheston Larson, Esq.
Facsimile: (858) 523-5450



All such notices, requests and other communications will (a) if delivered
personally to the address as provided in this Section 14.12, be deemed given
upon receipt, (b) if

 
 
 

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
33



--------------------------------------------------------------------------------

Execution Version

delivered by facsimile to the facsimile number as provided in this Section
14.12, be deemed given upon receipt by the sender of the answer back
confirmation and (c) if delivered by overnight courier to the address as
provided in this Section 14.12, be deemed given upon receipt (in each case
regardless of whether such notice, request or other communication is received by
any other Person to whom a copy of such notice, request or other communication
is to be delivered pursuant to this Section 14.12). Any Party from time to time
may change its address, facsimile number or other information for the purpose of
notices to that Party by giving notice specifying such change to the other
Parties hereto in accordance with the terms of this Section 14.12.


14.13    Publicity. Except as set forth in the License Agreement, neither Party
(or any of their respective Affiliates) shall issue any press release or make
any public announcement with respect to this Agreement or the License Agreement
and the transactions contemplated hereby and thereby without obtaining the prior
written consent of the other Party, except as may be required by applicable Law
upon the advice of counsel and only if the disclosing Party provides the
non-disclosing Party with an opportunity to first review the release or other
public announcement..
14.14    Exhibits. The Exhibits, other agreements, certificates and notices
specifically referred to herein, and delivered pursuant hereto, are an integral
part of this Agreement. The following Exhibits attached hereto are hereby made a
part of this Agreement as if fully included herein.
Exhibit A:
Endo Trademarks
Exhibit B:
Improvement Projects

14.15    Language. This Agreement shall be written and executed in, and all
other communications under or in connection with this Agreement shall be in, the
English language. Any translation into any other language shall not be an
official version thereof, and in the event of any conflict in interpretation
between the English version and such translation, the English version shall
control.
14.16    Counterparts. This Agreement may be executed in any number of
counterparts and by facsimile, each of which will be deemed an original, but all
of which together will constitute one and the same instrument.


[Remainder of page intentionally left blank.]



 
 
 

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
34



--------------------------------------------------------------------------------

Execution Version

IN WITNESS WHEREOF, the Parties have executed this Agreement effective as of the
Effective Date.
Zogenix, Inc.
By: /s/ Stephen J. Farr

Name: Stephen J. Farr, Ph.D.
Title: President and Chief Operating Officer

Endo Ventures Limited
By: /s/ Blaine T. Davis

Name: Blaine T. Davis    
Title: President    








--------------------------------------------------------------------------------






EXHIBIT A
ENDO TRADEMARKS
[***]

 
 
 

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------








EXHIBIT B
 
 
 
 
 
 
 



[***]

 
 
 

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------








EXHIBIT C

ACTUAL AND STANDARD COGS


[***]

 
 
 

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------






EXHIBIT D

INVENTORY


[***]



 
 
 

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------






EXHIBIT E

FORM OF NOTE


[***]







 
 
 

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

